DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.  Claims 9, 15-17, 24, 27-34 are pending.  

Claim Objections
Claims 27, 31, and 34 are objected to because of the following informalities:  
Claim 27, line 28: --on-- should be added between “based” and “the determined”.
Claim 31: both occurrences of “POI” should be changed to --POIs--.
Claim 34, line 29: --on-- should be added between “based” and “the determined”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 9, 15-17, 24, 27-32, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining data, defining search areas, assigning ranking parameters, identifying POIs, comparing data, determining scores, ranking the POIs, selecting one of the POIs, and generating a POI recommendation.
The limitation of obtaining user personalization data indicating preferences of the user, as drafted, is a process that, under its broadest reasonable interpretation, covers 
Similarly, the limitation of obtaining a route through a navigable network between an origin and a destination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses one thinking about a route through a road network.
The limitation of defining a plurality of search areas based on the route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses one thinking about areas along a route that are likely to have interesting attractions.
The limitation of assigning a set of ranking parameters for each search area based on the user personalization data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “assigning” in the context of this claim encompasses one thinking about and quantifying what they would value at different points along a route and at different times of day or after different durations of travel.
The limitation of identifying a plurality of POIs present within the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers 
The limitation of obtaining descriptive data relating to attributes of each of the identified POIs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses one thinking about what kind of food is served at a certain restaurant, or what kind of atmosphere a POI has.
The limitation of comparing the user personalization data and the descriptive data for each identified POI in the search area to determine a score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses one thinking about how closely a POI matches a user’s preferences and quantifying the degree of closeness.
The limitation of determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses one thinking about how closely a POI matches a user’s values at different times of days, different distances along a route, or after different durations of travel.  
The limitation of determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area, as drafted, is a 
The limitation of ranking the POIs identified in each or all of the search areas based on the determined overall scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “ranking” in the context of this claim encompasses one ordering the POIs based on their added up scores.  
 The limitation of selecting one or more of the identified POIs for inclusion in a personalized POI recommendation for the user based on the determined ranking or rankings, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “selecting” in the context of this claim encompasses one mentally determining the POI with the highest ranking.  
The limitation of generating a personalized POI recommendation for the user comprising data indicative of the selected one or more identified POIs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “generating” in the context of this claim encompasses one speaking, writing, or thinking about the highest ranked POI to recommend a stop.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
 This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that integrate the abstract idea into a practical application.  Claims 9, 15-17, 24, and 27-32 do not recite any additional elements beyond those covering, under their broadest reasonable interpretations, performance of the limitations in the mind.  Claim 34 only recites one additional element - arranging one or more processors to perform the claimed steps.  The one or more processors are recited at a high-level of generality (i.e., as generic processors performing generic computer functions of obtaining, defining, assigning, identifying, comparing, determining, ranking, selecting, and generating) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 9, 15-17, 24, and 27-32 do not recite any additional elements beyond the abstract idea.  Regarding claim 34, the additional element of arranging one or more processors to perform the obtaining, defining, assigning, identifying, comparing, determining, ranking, selecting, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, 16, 24, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) in view of Paek et al. (US Publication No. 2013/0345958).
Weir teaches: 
Re claim 27.  A method of generating a personalised recommendation of at least one point of interest (POI) for a user, comprising: 
obtaining user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assigning a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 

identifying a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtaining descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
comparing the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a degree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 3 
APJ 2021-01-06 1114US FOAR.docxdetermining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and 
determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
ranking the POIs identified in each or all of the search areas based the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 


Weir fails to specifically teach: (re claim 27) 
obtaining a route through a navigable network between an origin and a destination; 
defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route; 
assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined; 
determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas.  
In view of Paek’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 27) obtaining a route through a navigable network between an 

Weir further teaches:
Re claim 9.  Wherein the descriptive data for a given POI comprises one or more webpages relating to the POI (paragraph [0057]).

Re claim 15.  Wherein one or more of the set of ranking parameters are time dependent (820-822, Figure 8B).

Re claim 16.  Wherein time dependency of the ranking parameters is based upon the user personalisation data (840-842, Figure 8C).

Re claim 24.  A non-transitory computer readable medium comprising instructions which, when executed by at least one processor6 APJ 2020-02-04 1114US FOAR.docxof a computing device, cause the computing device to perform the method of claim 27 (Figure 2).

Re claim 28.  Wherein the one or more additional scores comprise one or more of: a score based on a distance between the POI and the route; and a score based on a quality of the POI (paragraph [0057], user ratings).

Re claim 29.  Wherein at least one of the user personalisation data and the descriptive data relating to attributes of each of the identified POIs is obtained from one or more third party websites (paragraph [0057]).

Re claim 30.  Wherein the user personalisation data comprises data obtained from one or more social media profiles of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]). 

Re claim 31.  Wherein the plurality of POI identified as being present in the search area correspond to all POI determined to be present in the search area (Determine set of potential destinations within destination region 606, Figure 6A).

Re claim 32.  Wherein the score is based on a similarity between text contained in the user personalisation data and the descriptive data (844-850, Figure 8C; 422, Figure 4B; and paragraphs [0061, 0067, 0069, and 0093-0094]).

Re claim 33.  Comprising using the generated personalised POI recommendation to display to the user an indication of each one of the one or more identified POIs (424, Figure 4B; and paragraph [0023]).

Re claim 34.  A system for generating a personalised recommendation of at least one point of interest (POI) for a user, the system comprising one or more processors (Figures 1 and 2) arranged to: 
obtain user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assign a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identify a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 

compare the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a 5 APJ 2021-01-06 1114US FOAR.docxdegree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and 
determine an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
rank the POIs identified in each or all of the search areas based the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
select one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generate a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B).

Weir fails to specifically teach: (re claim 34) 

define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route; 
assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined;
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas.  
In view of Paek’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 34) obtain a route through a navigable network between an origin and a destination; define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route; assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) as modified by Paek et al. (US Publication No. 2013/0345958) as applied to claim 27 above, and further in view of Narang et al. (US Patent No. 9,568,331).
The teachings of Weir have been discussed above.  Weir fails to specifically teach: (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user.
Narang teaches, at column 12, lines 16-25; column 12, lines 44-46; and column 16, lines 51-67, ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for 
In view of Narang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user; since Narang teaches ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for greater personalization of search results so as to obtain results that are more relevant to a user and the route they are traveling along.  

Response to Arguments
Applicant’s arguments, see page 7, filed 1/6/2021, with respect to the rejection of claim 13 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. § 112 has been withdrawn. 
Applicant’s arguments, see pages 7-13, filed 1/6/2021, with respect to the rejection of claims 1-5, 8-10, 12-13, 15-17, and 23-24 under 35 U.S.C. § 103 based on Weir in view of Narang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score” is taught by Weir in view of Paek.  Paek teaches, at paragraph [0025], searching areas that are a distance along a route at which a user is likely to run out of gas for gas stations, and areas that are expected to be traversed around 12:00pm for restaurants while also accounting for user preferences or price sensitivity.  Weir teaches using weights to combine the various factors contributing to a score for a point of interest at paragraph [0110].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664